UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                        )
FALEN GHEREBI,                          )
                                        )
                      Petitioner,       )
                                        )
       v.                               )    Civil Action No. 04-1164 (RBW)
                                        )
BARACK H. OBAMA,                        )
President of the United States,         )
and ROBERT M. GATES,                    )
Secretary of Defense,                   )
                                        )
                      Respondents.      )
____________________________________)
                                        )
TAJ MOHAMMAD,                           )
                                        )
                      Petitioner,       )
                                        )
       v.                               )    Civil Action No. 05-879 (RBW)
                                        )
BARACK H. OBAMA,                        )
President of the United States, et al., )
                                        )
                      Respondents.      )
____________________________________)
                                        )
KARIN BOSTAN,                           )
                                        )
                      Petitioner,       )
                                        )
       v.                               )    Civil Action No. 05-883 (RBW)
                                        )
BARACK H. OBAMA,                        )
President of the United States, et al., )
                                        )
                      Respondents.      )
____________________________________)
                                        )
NASRULLAH,                              )
                                        )
                      Petitioner,       )
                                        )
       v.                               )       Civil Action No. 05-891 (RBW)
                                        )
BARACK H. OBAMA,                        )
President of the United States, et al., )
                                        )
                      Respondents.      )
____________________________________)
                                        )
ASIM BEN THABIT AL-KHALAQI,             )
                                        )
                      Petitioner,       )
                                        )
       v.                               )       Civil Action No. 05-999 (RBW)
                                        )
BARACK H. OBAMA,                        )
President of the United States, et al., )
                                        )
                      Respondents.      )
____________________________________)
                                        )
MOHAMMED AMON,                          )
                                        )
                      Petitioner,       )
                                        )
       v.                               )       Civil Action No. 05-1493 (RBW)
                                        )
BARACK H. OBAMA,                        )
President of the United States, et al., )
                                        )
                      Respondents.      )
____________________________________)




                                            2
                                        )
ABDULLAH M. AL-SOPAI                    )
ex rel. ABDALHADI M. AL-SOPAI,          )
                                        )
                      Petitioner,       )
                                        )
        v.                              )       Civil Action No. 05-1667 (RBW)
                                        )
BARACK H. OBAMA,                        )
President of the United States, et al., )
                                        )
                      Respondents.      )
____________________________________)
                                        )
KADEER KHANDAN,                         )
                                        )
                      Petitioner,       )
                                        )
        v.                              )       Civil Action No. 05-1697 (RBW)
                                        )
BARACK H. OBAMA,                        )
President of the United States, et al., )
                                        )
                      Respondents.      )
____________________________________)
                                        )
ISSAM HAMID ALI BIN ALI AL JAYFI, )
et al.,                                 )
                                        )
                      Petitioners,      )
                                        )
        v.                              )       Civil Action No. 05-2104 (RBW)
                                        )
BARACK H. OBAMA,                        )
President of the United States, et al., )
                                        )
                      Respondents.      )
____________________________________)




                                            3
                                        )
SHARAF AL SANANI, et al.,               )
                                        )
                      Petitioners,      )
                                        )
       v.                               )       Civil Action No. 05-2386 (RBW)
                                        )
BARACK H. OBAMA,                        )
President of the United States, et al., )
                                        )
                      Respondents.      )
____________________________________)
                                        )
WASIM and QAYED,                        )
                                        )
                      Petitioners,      )
                                        )
       v.                               )       Civil Action No. 06-1675 (RBW)
                                        )
BARACK H. OBAMA,                        )
President of the United States, et al., )
                                        )
                      Respondents.      )
____________________________________)
                                        )
RABIA KHAN ex rel. MAJID KHAN,          )
                                        )
                      Petitioner,       )
                                        )
       v.                               )       Civil Action No. 06-1690 (RBW)
                                        )
BARACK H. OBAMA,                        )
President of the United States, et al., )
                                        )
                      Respondents.      )
____________________________________)




                                            4
                                        )
MUHAMMAD MUHAMMAD SALEH                 )
NASSER ex rel. ABDULRAHMAN              )
MUHAMMAD SALEH NASSER,                  )
                                        )
                      Petitioner,       )
                                        )
       v.                               )           Civil Action No. 07-1710 (RBW)
                                        )
BARACK H. OBAMA,                        )
President of the United States, et al., )
                                        )
                      Respondents.      )
____________________________________)
                                        )
ABDUL RAHMAN UMIR AL QYATI              )
and SAAD MASIR MUKBL AL AZANI, )
                                        )
                      Petitioner,       )
                                        )
       v.                               )           Civil Action No. 08-2019 (RBW)
                                        )
BARACK H. OBAMA,                        )
President of the United States, et al., )
                                        )
                      Respondents.      )
____________________________________)

                    SUPPLEMENTAL CASE MANAGEMENT ORDER

         In compliance with the mandate for “prompt” disposition of the cases captioned above

directed by the Supreme Court in Boumediene v. Bush, ___ U.S. ___, ___, 128 S. Ct. 2229, 2275

(2008), it is

        ORDERED that in addition to those procedures set forth in the case management order

entered by the Honorable Thomas F. Hogan of this Court entered on November 6, 2008, as

amended by Judge Hogan on December 16, 2008, and as further amended by the undersigned

member of the Court on December 19, 2008, and, where inconsistent with the provisions of those

orders, in replacement thereof, the following procedures shall govern these cases:



                                                5
1.   All counsel are expected to treat each other as well as the Court and its staff with
     civility and respect at all times.

2.   Contacting the Court. Judge Walton’s permanent staff consists of his career law
     clerk, Ms. Tammy Henderson, his courtroom deputy, Ms. Mattie-Powell Taylor, and
     his assigned court reporter, Ms. Phyllis Merana. Additionally, one of Judge Walton’s
     term law clerks, Mr. Andrew Fausett, is responsible for assisting Judge Walton in the
     administration of these cases. Questions regarding court dates or the logistics of court
     appearances should be directed to Ms. Powell-Taylor at (202) 354-3184. Questions
     regarding transcripts should be directed in the first instance to Ms. Merana at (202)
     273-0889. Other questions may be directed to Mr. Fausett at (202) 354-3290, but
     only insofar as the inquiry is consistent with the requirements of ¶ 3 of this order.

3.   Communications with Chambers. Counsel are discouraged from communicating
     with Chambers unless absolutely necessary. Ex parte communication with Judge
     Walton or his Chambers staff on the substance of matters before the Court is
     absolutely prohibited.

4.   Global Status Hearings. The Court will conduct regular global status hearings until
     such time as these cases are ready for disposition on their merits. The sole purpose of
     these hearings will be to identify non-dispositive motions requiring resolution by the
     Court and any other matters that, in the parties’ view, require the Court’s attention.
     One attorney shall be selected by counsel for the petitioners to act as the
     spokesperson for all of the petitioners at these global status hearings. Unless notified
     otherwise by the petitioners, the Court will presume that designated lead counsel for
     the petitioners at the global status hearing held on February 18, 2009, will serve as
     designated lead counsel for future global status hearings.

     No later than three business days prior to a scheduled global status hearing, the
     parties shall file a joint notice of proposed agenda for the hearing listing the
     following: (1) all non-dispositive motions pending before the Court in these cases
     (except for those motions filed on the date by which the notice is due); (2) the identity
     of the movant (including the movant’s ISN); (3) the case in which the motion was
     filed; (4) the docket entry number for the motion (if one exists); (5) the docket entry
     number for any opposition to the motion if one has been filed (and if a docket entry
     number exists), and, if no such opposition has been filed, whether the respondents
     intend to file an opposition prior to the global status hearing; (6) the projected length
     of time it will take to resolve the motion; and (7) whether the hearing should be open
     to the public. If the parties inadvertently omit a motion, they may file an amended
     joint notice of proposed agenda no later than 12:00 p.m. on the business day
     preceding the global status hearing.

     The Court will make a final determination as to which non-dispositive motions listed
     by the parties in their joint notice of proposed agenda should be resolved at the global
     status hearing and will thereafter immediately commence adjudication of those
     motions. Thus, counsel with motions listed in the joint notice of proposed agenda



                                           6
     shall be prepared to appear before this Court immediately following the global status
     hearing in question.

     To ensure that all counsel are kept abreast of the Court’s rulings, the Court will
     permit counsel not participating in the motions listed in the joint proposed notice of
     agenda to listen by telephone to those hearings open to the public. The Court will
     issue a minute order no later than one business day prior to the global status hearing
     that specifies the procedures for listening to a hearing by telephone. However,
     counsel with motions included in the joint proposed notice of agenda may not appear
     telephonically absent prior leave from the Court, and counsel listening to the hearings
     by telephone will not be permitted to address the Court.

5.   Discovery. Counsel are expected to fully conform to the directives of Local Civil
     Rule 26.2 at all times. Moreover, counsel are required by Federal Rule of Civil
     Procedure 26(f) and Local Civil Rule 7(m) to confer in good faith in an effort to
     resolve any discovery dispute before bringing it to the Court’s attention. Counsel are
     specifically admonished to familiarize themselves with the rulings of this Court on
     other discovery-related disputes with issues of law generally applicable to the
     petitioners in these cases and to refrain from raising legal arguments already rejected
     by the Court in other petitioners’ habeas corpus proceedings.

6.   Non-Dispositive Motions. Undisputed non-dispositive motions shall be granted as a
     matter of course provided there is good cause for the relief requested. Unless ordered
     otherwise, all other non-dispositive motions shall be resolved in open court following
     that global status hearing for which the parties have filed a joint notice of proposed
     agenda listing the motion in dispute. A non-dispositive motion not listed in the joint
     notice of proposed agenda for a particular global status hearing will not be heard on
     the date of that global status hearing except in emergent circumstances.

7.   Definition of “Enemy Combatant.” The Court intends to resolve the scope of the
     Executive’s authority to detain a petitioner in the first instance as an “enemy
     combatant” as soon as is practicable. On or before March 13, 2009, the petitioners
     shall file a notice with the Court explicitly listing any and all memoranda of law upon
     which they wish to rely for purposes of resolving this issue along with the case and
     docket entry number for each document listed. By that same date, the respondents
     shall file a notice indicating whether they intend to refine the definition of the term
     “enemy combatant” for purposes of justifying the detention of these petitioners. The
     petitioners may file one consolidated reply to any such notice on or before March 20,
     2009. The Court will hear oral argument on this issue on March 23, 2009. The
     petitioners shall designate one petitioner’s counsel to serve as designated lead counsel
     solely for the purposes of this oral argument and notify the Court of this designation
     on or before March 20, 2009.

8.   Responses to Factual Returns. No later than ten days after the entry of an order
     from the undersigned member of the Court resolving the scope of the Executive’s
     authority to detain a petitioner in the first instance as an “enemy combatant,” those



                                          7
         petitioners with active habeas corpus petitions that have received unclassified factual
         returns from the respondents shall respond to the factual return by filing either a
         traverse or a motion for expedited judgment on the record. If a petitioner files a
         motion for expedited judgment on the record and that motion is denied, the petitioner
         shall file his traverse no later than ten days from the date of the entry of the order
         denying his motion for expedited judgment on the record.

9.       Motions for Expedited Judgment on the Record. A petitioner may file a motion
         for expedited judgment on the record only if the petitioner believes in good faith that
         the allegations set forth in the narrative of the factual return for that petitioner, if
         assumed to be true, do not suffice to justify the detention of the petitioner as an
         “enemy combatant” under the definition of that term adopted by the Court. A copy of
         the unclassified version of the factual return in dispute should be attached as an
         exhibit to the motion. The respondents shall file their opposition, if any, to such a
         motion within five days of the filing of the motion. A hearing on the merits of the
         motion, if necessary, will be scheduled by the Court.

10.      Consideration of Other Common Legal Issues. The Court will defer consideration
         of other legal issues potentially common to a substantial number of petitioners, such
         as the temporal scope of the Executive’s authority to detain a petitioner properly
         designated as an enemy combatant in the first instance or the availability of effective
         habeas corpus relief to a petitioner denied knowledge of the basis of the charges
         against him, until such time as it is clear that these issues are ripe for review.

      SO ORDERED this 19th day of February, 2009.



                                                          REGGIE B. WALTON
                                                          United States District Judge




                                              8